IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                   NO. WR-51,197-03

                      EX PARTE JAMES AARON DYSON, Applicant

         ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. C-4-W011479-0657742-C IN CRIMINAL DISTRICT COURT NO. 4
                         TARRANT COUNTY

        YEARY, J., filed a dissenting opinion in which KELLER, P.J., and SLAUGHTER,
J. joined.
                                DISSENTING OPINION

       Today the Court decides that 23 years ago, the State presented false evidence to

secure Applicant’s conviction. I respectfully dissent.

       Applicant was convicted in 1998 of the offense of engaging in organized criminal

activity and sentenced to fifty years’ confinement in the penitentiary. Although the jury

was presented with an option to convict Applicant of the lesser included offense of

aggravated assault, it rejected that option, and found instead that he committed that offense

and that he did so “as a member of a criminal street gang.” TEX. PENAL CODE § 71.02(a)(1).

Thus, his punishment range was established at the level of a first-degree felony rather than

at the level of a second-degree felony. Compare TEX. PENAL CODE § 71.02(b) (engaging
                                                                              DYSON — 2

in organized criminal activity is “one category higher” than the most serious predicate

felony), and TEX. PENAL CODE § 22.02(b) (aggravated assault “is a felony of the second

degree”). At trial, Applicant did not contest the fact that he had committed an aggravated

assault, but he vigorously disputed that he was a member of a gang.

        Testimony supporting Applicant’s gang membership came from two sources:

Applicant’s friend, Robert Aguirre, who was present when Applicant committed the

aggravated assault, and Tim Gilpin, formerly an officer with the North Richland Hills

Police Department and member of a unit specializing in organized crime and gangs.

Aguirre testified that Applicant dressed like a gang member, threw gang signs, and

“claimed” to be a member of a gang called the Raza Trece, or “R-13.” Gilpin simply

testified, without elaboration, that his investigation had revealed that Applicant was a

member of this gang. Applicant’s conviction was upheld on direct appeal. Dyson v. State,

No. 02-98-096-CR (Tex. App.—Fort Worth Sept. 16, 1999) (not designated for

publication). Thereafter, Applicant pursued an initial post-conviction application for writ

of habeas corpus, which this Court denied in 2002, and later a first subsequent post-

conviction application for writ of habeas corpus, which this Court dismissed as abusive in

2006.

        In 2019, Applicant filed this, his second subsequent post-conviction application for

writ of habeas corpus. In it, he specifically claimed that Aguirre’s testimony of his gang

membership was false, and that he may raise this contention for the first time in 2019 based

on new law, relying on this Court’s opinion in Ex parte Chabot, 300 S.W.3d 768 (Tex.

Crim. App. 2009), which was decided after his first subsequent writ application was
                                                                              DYSON — 3

dismissed. Notably, Applicant did not challenge Officer Gilpin’s trial testimony—only

Aguirre’s. At first, this Court dismissed Applicant’s second subsequent writ application as

abusive, but on motion by the State, we reconsidered, and entered an order directing the

convicting court to determine, among other things, “whether, but for Aguirre’s [allegedly]

misleading testimony, Applicant would not have been convicted of engaging in organized

crime.” Ex parte Dyson, No. WR-51,197-03, 2021 WL 359461, at *1 (Tex. Crim. App.

Feb. 3, 2021) (not designated for publication). Our order made no mention of Gilpin.

       At the beginning of the evidentiary hearing in the convicting court, on March 11,

2021, Applicant indicated that he intended to file a motion requesting that he be allowed

to amend his writ application, and such a motion is indeed in the habeas record with a file

stamp of March 12, 2021. But no mention was made of the motion when the hearing

reconvened on March 12th, and I can find no place in the record where it was granted. Nor

does the record contain an amended writ application. I can find nothing to indicate that

Applicant has raised an issue as to the accuracy of Gilpin’s trial testimony. And nothing in

our remand order suggests that the subsequent writ proceedings authorized therein included

the evidentiary development of such a claim. The claim is simply not before us. Cf. Ex

parte Carty, 543 S.W.3d 149, 151 (Tex. Crim. App. 2018) (plurality opinion) (holding in

a post-conviction capital habeas corpus context that an issue not raised in the writ

application did not invoke the jurisdiction of the Court).

       What is more, it is not clear to me that either this Court or the convicting court is

authorized to grant a motion to amend or supplement a second subsequent writ application

to add a new claim in any event, consistent with Section 4 of Article 11.07. TEX. CODE
                                                                                DYSON — 4

CRIM. PROC. art. 11.07, § 4. It is true that the Court has held that an applicant may amend

or supplement an initial writ application without implicating abuse-of-the-writ

principles—at least anytime up until the writ application is disposed of, or this Court files

and sets it for determination. Ex parte Saenz, 491 S.W.3d 819, 824–25 (Tex. Crim. App.

2016); Ex parte Speckman, 537 S.W.3d 49, 56 & n.9 (Tex. Crim. App. 2017). But the Court

has never held that an applicant may likewise amend or supplement a subsequent

application at will, especially once this Court has already culled the issues and remanded

the case for development of a very specific issue to the exclusion of all other issues, which

failed the Section 4 hurdles.

       At the writ hearing, there was indeed substantial evidence that Aguirre’s trial

testimony was misleading to the extent that it suggested that Applicant was a member of

the R-13 gang. Notably, however, at no point has Aguirre explicitly retracted his trial

testimony that Applicant at least claimed to be a member, however jokingly, and Gilpin’s

testimony constitutes at least some evidence to bear out the accuracy of that claim. For at

least that reason, I cannot say that, had the jury been aware of the misleading aspects of

Aguirre’s trial testimony, it would likely have made any difference to its verdict finding

Applicant guilty of organized criminal activity. Given the pleading, the scope of our

remand order, and the evidence presented at the hearing on remand, I likewise cannot

conclude that Applicant is entitled to relief on his false evidence claim, as he framed it.

       Finally, even if I thought the convicting court and this Court were within their

statutory authority to incorporate an issue regarding the accuracy of Gilpin’s trial testimony

within the scope of Applicant’s false evidence claim as it was pled, I would not vote to
                                                                               DYSON — 5

grant Applicant relief. Gilpin has never recanted his trial testimony, conclusory though it

may have been. While the evidence presented at the writ hearing strongly suggests he may

have been mistaken, it stands in my mind as impeachment evidence only; though

compelling, it does not definitively show that Gilpin’s testimony was false or misleading.

       As for the concurring opinion, I would only repeat what we have said on other

occasions: “While the State’s confession of error in a criminal case is important and carries

great weight, we are not bound by it. Saldano v. State, 70 S.W.3d 873, 884 (Tex. Crim.

App. 2002). This Court must still independently examine the error confessed because ‘our

judgments are precedents, and the proper administration of the criminal law cannot be left

merely to the stipulation of parties.’ See id.” Estrada v. State, 313 S.W.3d 274, 286 (Tex.

Crim. App. 2010).

       On these bases, I dissent to the Court’s order granting Applicant relief on his

conviction for engaging in organized criminal activity.



FILED:                             September 29, 2021
PUBLISH